                   Case 1:19-cr-00156-SPW Document 78 Filed 03/04/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 19-I56-BLG-SPW-1
 NICHOLAS DALE JENNINGS                                                     USM Number: 7^/¥/-//Z-
                                                                            Evangelo Arvanetes
                                                                            Defendaiit's Altorncy



THE DEFENDANT:
 K1   pleaded guilty to count(s)                         1 of the Indictment,filed 12/19/2019
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                Offense Ended   Count
  8:9220.F Prohibited Person In Possession Of A Firearm. Forfeiture Allegation                      06/22/2019




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             March 4. 2021
                                                             Dale of Imposition ofJudgment




                                                             Signaiiirc of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and fitlc of Judge

                                                             March 4, 2021
                                                             Dale
Case 1:19-cr-00156-SPW Document 78 Filed 03/04/21 Page 2 of 7
Case 1:19-cr-00156-SPW Document 78 Filed 03/04/21 Page 3 of 7
Case 1:19-cr-00156-SPW Document 78 Filed 03/04/21 Page 4 of 7
Case 1:19-cr-00156-SPW Document 78 Filed 03/04/21 Page 5 of 7
Case 1:19-cr-00156-SPW Document 78 Filed 03/04/21 Page 6 of 7
Case 1:19-cr-00156-SPW Document 78 Filed 03/04/21 Page 7 of 7
